Citation Nr: 0948462	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-03 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1960 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
RO in Wichita, Kansas, which, in pertinent part, denied 
service connection for a bilateral hearing loss disability 
and tinnitus. 


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's bilateral 
hearing loss disability had its onset in active military 
service, manifested within one year of service separation, or 
is otherwise related service. 

2.  The evidence does not show that the Veteran's tinnitus 
had its onset in active military service or is otherwise 
related to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); the Court observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Here, prior to initial adjudication of the Veteran's claims, 
letters sent to the Veteran in December 2005 and March 2006 
together informed the Veteran of the elements of service 
connection including the degree of disability and the 
effective date, the types of evidence the Veteran could 
submit in support of his claim, and the Veteran's and VA's 
respective responsibilities for obtaining such evidence.  The 
Board concludes that the duty to notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule has 
been rescinded by the Secretary.  See 73 Fed. Reg. 23353 
(final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 
30, 2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.  

Here, the RO made two requests for the Veteran's service 
treatment records in December 2005 and May 2006.  
Unfortunately, the National Personnel Records Center (NPRC) 
has indicated that the Veteran's service treatment records 
cannot be located.  The Board notes that when service medical 
records are lost or missing, VA has a heightened duty to 
assist in developing the claim, as well as to consider the 
applicability of the benefit of the doubt rule and to explain 
its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Here, in a June 2006 letter, the RO informed the Veteran that 
it had not been able to secure his service medical records 
after exhausting all known sources for obtaining them.  The 
Veteran was asked to provide any other evidence he had and to 
notify VA of alternative sources of evidence which might 
support his claim.  The RO also made a formal finding of 
unavailability of the Veteran's service treatment records in 
a July 2006 memorandum which detailed the efforts it had made 
to obtain these records and the responses it had received.  
The Veteran's service treatment records for the period of his 
reserve service, from 1978 to 1986, are in the claims file.  
Private medical records identified by the Veteran have also 
been obtained to the extent possible.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claims.  
Indeed, in January 2006 and April 2006 VCAA notice responses, 
the Veteran indicated that he had no additional information 
or evidence to submit in support of his claim.  The Board 
concludes that VA's heightened duty to assist has been 
satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
examination in September 2006.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination obtained in this case 
is more than adequate, as it is predicated on a full reading 
of the Veteran's claims file, including the medical records 
contained therein, as well as a thorough examination of the 
Veteran, and provides a complete rationale for the opinion 
stated which is grounded in the available medical evidence.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends that he is entitled to service 
connection for a bilateral hearing loss disability and 
tinnitus resulting from acoustic trauma in service.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for organic 
diseases of the nervous system, such as sensorineural hearing 
loss, may be established on a presumptive basis by showing 
that the disease manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
C.F.R. §§ 3.307(d). 

Here, as will be discussed below, there is no evidence 
showing that the Veteran's hearing loss manifested to a 
compensable degree within the applicable time period.  Thus, 
the Veteran cannot benefit from this statutory presumption.  

In order to establish service connection for the claimed 
disorder on a direct basis, there must be competent evidence 
of (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Under the first Hickson element, the evidence must show that 
the Veteran has a current disability.  With respect to the 
Veteran's hearing loss claim, impaired hearing will be 
considered to be a disability under the laws administered by 
VA when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).  The Court has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory 
thresholds set forth in 38 C.F.R. § 3.385 establish when 
hearing loss is severe enough to be service connected.  
Hensley at 159.

The Board is satisfied with the evidence of a current hearing 
loss disability.  In the September 2006 VA examination an 
audiogram shows puretone thresholds, in decibels, as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
75
/
55
LEFT
40
50
60
/
45

The Veteran's puretone thresholds at 3000 Hertz were not 
recorded.  The Veteran's speech recognition scores, based on 
the Maryland CNC Word List, were 84 percent for the right ear 
and 88 percent for the left ear.  The audiogram and speech 
recognition scores demonstrate that the Veteran has a current 
hearing loss disability in both ears.  See 38 C.F.R. § 3.385.  

With respect to the Veteran's tinnitus claim, tinnitus is 
defined as "a noise in the ears, such as ringing, buzzing, 
roaring, or clicking.  It is usually subjective in type."  
Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 
2007).  Because tinnitus is subjective, its existence is 
generally determined by whether or not the veteran claims to 
experience it.  Thus, for VA purposes, tinnitus is a disorder 
with symptoms that can be identified through lay observation 
alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  A 
September 2005 private treatment record reflects that the 
Veteran complained of ringing in his ears.  The Veteran also 
stated that he had tinnitus at the September 2006 VA 
examination.  Therefore, the Board finds that the Veteran 
currently has tinnitus. 

Under the second Hickson element, the evidence must show in-
service incurrence or aggravation of a disease or injury.  
The Board notes that when an injury is incurred in combat, 
satisfactory lay or other evidence will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).  Service connection for a 
combat-related injury may be based on the Veteran's lay 
statements alone, but the evidence must still demonstrate a 
current disability and a nexus to service.  See Davidson v. 
Shinseki, 2009 WL 2914339 (Fed. Cir.); Huston v. Principi, 18 
Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 
303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

As discussed above, the Veteran's service treatment records 
unfortunately are not available.  At the September 2006 VA 
examination, the Veteran reported that he served as an 
artillery officer between 1960 and 1963 and in Vietnam 
between 1968 and 1969.  The Veteran reported noise exposure 
from artillery, helicopters, mortars, rocket-propelled 
grenades, 50 caliber machine guns, tanks, trucks, and small 
weapons fire.  The Veteran's DD 214 reflects that he received 
the Combat Infantry Badge, which constitutes sufficient 
evidence that he engaged in combat, absent evidence to the 
contrary.  See VAOPGCPREC 12-99.  Thus, based on the 
Veteran's statements, the Board finds that the Veteran was 
exposed to hazardous noise in service.  38 U.S.C.A. 
§ 1154(b).

Under the third Hickson element, the evidence must show a 
nexus between the Veteran's in-service noise exposure and his 
current hearing loss disability.  The Board has reviewed the 
Veteran's reserve and post-service treatment records.  

A December 1978 reserve service examination indicates that 
the Veteran's ears, including auditory acuity, were normal.  
An audiogram reflected in this record shows puretone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
25
LEFT
10
10
10
5
5

A speech recognition test was not recorded.  This audiogram 
shows that the Veteran's hearing was normal apart from a 
minimal degree of hearing loss at 4000 Hertz in the right 
ear, which was 5 degrees above the 0 to 20 threshold for 
normal hearing.  See Hensley, supra.  As discussed above, 
hearing loss does not become a disability until the puretone 
threshold is 40 decibels or higher.  See 38 C.F.R. § 3.385.  

In a November 1982 reserve service examination, the Veteran 
denied ear trouble in his report of medical history.  The 
examination report reflects an audiogram showing puretone 
thresholds, in decibels, as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
45
LEFT
10
0
10
5
15
 
A speech recognition test was not recorded.  This audiogram 
shows that the Veteran had developed a hearing loss 
disability in his right ear based on the puretone threshold 
of 40 decibels at 4000 Hertz.  See 38 C.F.R. § 3.385.  

A June 1986 reserve service examination reflects an audiogram 
showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
30
70
LEFT
10
10
10
10
25

A speech recognition test was not recorded.  A summary of the 
Veteran's physical conditions on this examination notes a 
high frequency hearing loss in the Veteran's right ear.  This 
audiogram shows that the Veteran's hearing loss amounted to a 
disability in the right ear, based on his puretone threshold 
of 70 decibels at 4000 Hertz.  See 38 C.F.R. § 3.385.  The 
Veteran's puretone threshold at 4000 Hertz in the left ear 
reflects a minimal degree of hearing loss, as it exceeded the 
range of 0 to 20 degrees for normal hearing.  See Hensley, 
supra.  

A September 2005 private treatment record reflects that the 
Veteran reported ringing in his ears. 

During the September 2006 VA examination, the Veteran 
reported that he served in the Reserves working with 
computers in a medical unit.  He stated that he had 
occupational or recreational noise exposure from loud 
carousel music.  He also reported that he had bilateral 
tinnitus, but was not sure when it began to manifest.  The 
examiner found that the Veteran's hearing loss was not caused 
by or a result of military noise exposure as his December 
1978 audiogram revealed hearing sensitivity within normal 
limits bilaterally.  Although test results after 1978 showed 
a decrease in hearing sensitivity, the Veteran reported 
working with computers during his reserve service, which was 
essentially a quiet environment.  The examiner also concluded 
that the Veteran's tinnitus was not caused by or a result of 
the Veteran's military service as the Veteran reported an 
unknown onset date and tinnitus was not documented in the 
medical records. 

The Board finds that the preponderance of the evidence is 
against a nexus between the Veteran's current hearing loss 
disability and tinnitus and his in-service noise exposure.  
The Board acknowledges the Veteran's contention that his 
hearing loss disability and tinnitus were caused by in-
service noise exposure.  The Veteran can attest to factual 
matters of which he has first-hand knowledge, such as his 
symptoms and other experiences.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469- 470 (1994).  For example, the Veteran is 
competent to describe his in-service noise exposure and the 
history of his symptoms and experiences relating to his 
disability, among other things.  It is then for the Board to 
determine the credibility and weight of the Veteran's 
statements in light of all the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  However, the Veteran, as 
a lay person, has not been shown to have the requisite 
medical knowledge or training to be capable of diagnosing 
most medical disorders or rendering an opinion as to the 
cause or etiology of any current disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Washington, Layno, 
both supra.  Thus, the Board cannot consider as competent 
evidence the Veteran's opinion that his current hearing loss 
disability and tinnitus were caused by in-service noise 
exposure, as this is a determination that is medical in 
nature and therefore requires medical expertise.  See id.; 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

There is no evidence that the Veteran's hearing loss 
manifested in service.  There is also no evidence of a 
continuity of symptomatology between the Veteran's separation 
from service in July 1969 and his development of disabling 
hearing loss in November 1982.  The Veteran's 1978 reserve 
service audiogram, which is dated almost 10 years after the 
Veteran's separation from active service in July 1969, shows 
that the Veteran's hearing was essentially normal except for 
a slightly lowered pure tone thresholds in the right ear at 
4000 Hertz that did not amount to a disability for VA 
purposes.  Moreover, there is no indication that even this 
degree of hearing loss can be attributed to noise exposure 
that occurred about 10 years prior to this examination.  The 
VA examiner, after examining the Veteran and reviewing his 
medical records, found that his hearing loss was not related 
to in-service noise exposure as the 1978 audiogram showed 
normal hearing bilaterally.  The Board finds it significant 
that the examiner did not find a connection to service based 
on the available evidence.  While the Veteran developed 
hearing loss amounting to a disability in the right ear by 
November 1982, there is no indication that this subsequent 
development of hearing loss was caused by in-service noise 
exposure which occurred around 12 years prior to the November 
1982 audiogram.  Therefore, the Board finds that the 
preponderance of the evidence is against a relationship 
between the Veteran's current hearing loss disability and his 
period of service. 

There is also no evidence that the Veteran's tinnitus 
manifested in service or until September 2005, when the 
Veteran is first shown to have complained of ringing in his 
ears.  The Veteran denied hearing problems in his December 
1978, November 1982, and July 1986 reserve service 
examinations.  Moreover, the Veteran himself is not sure when 
his tinnitus began.  Thus, there is no indication of a 
continuity of symptomatology between the Veteran's period of 
service and the first evidence of tinnitus about 35 years 
later.  The VA examiner, after examining the Veteran and 
reviewing the medical records, concluded that tinnitus was 
not related to service.  Therefore, the Board finds that the 
preponderance of the evidence is against a relationship 
between the Veteran's tinnitus and his period of service. 

Preliminarily, the Board notes that the Veteran is not 
eligible for service connection for hearing loss or tinnitus 
during his service in the Reserves.  Here, while the 
Veteran's hearing loss manifested during his reserve service, 
as discussed below, there is no evidence that it manifested 
during active duty training and no evidence that the Veteran 
suffered an injury during inactive duty training that may 
have given rise to his hearing loss.  38 U.S.C.A. § 101(2), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  Thus, the 
Veteran is not eligible for service connection for hearing 
loss or tinnitus during his service in the Reserves. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a bilateral hearing loss disability and 
tinnitus must be denied.  See Hickson, supra; 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied. 

Entitlement to service connection for tinnitus is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


